DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 12 Jan 2021, in which claims 1 and 4 are amended to change the scope and breadth of the claim.

This application is the national stage entry of PCT/KR2017/001478, filed 10 Feb 2017; and claims benefit of foreign priority document REPUBLIC OF KOREA KR10-2016-0101972, filed 10 Aug 2016; this foreign priority document is not in English.

Claims 1-16 are pending in the current application.  Claims 11-16, drawn to non-elected inventions, are withdrawn.  Claims 1-10 are examined on the merits herein.

Objections Withdrawn
Applicant’s Amendment, filed 12 Jan 2021, with respect that the specification is objected to because title of the invention is not descriptive has been fully considered and is persuasive, as the specification is amended.
This objection has been withdrawn. 

Rejections Withdrawn
1 and R2 are substituted alkyl groups.  
This rejection has been withdrawn. 

	The following are new grounds of rejection necessitated by Applicant's Amendment, filed 12 Jan 2021, in which claims 1 and 4 are amended to change the scope and breadth of the claim.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA '388 (Toepfer et al., CA 2144388 A1, published 12 Sep 1995, cited in PTO-892).
	CA '388 discloses compounds that are carbohydrate mimetics having antiadhesive properties. (abstract) CA '388 discloses the embodiment of the compound 
    PNG
    media_image1.png
    196
    416
    media_image1.png
    Greyscale
, (page 6, lines 1-5) corresponding to instant Formula 1 where X1 is an O-linked disaccharide of N-acetylneuraminic acid-galactosyl, X2 is an O-linked monosaccharide of fucosyl, each of R1 and R2 are an unsubstituted C6 alkyl group, and having the stereochemistry shown, meeting limitations of instant claims 1-2 and 5. CA '388 discloses said compounds may be formulated into compositions such as emulsions, (page 27, lines 5-10) meeting limitations of instant claims 9-10. 
CA '388 is silent as to the characterization of the properties of said compound, specifically identifying that the compound is an amphiphilic molecule capable of use for extracting, solubilizing, stabilizing, crystallizing or analyzing a membrane protein, or the critical micelle concentration of said compound. (instant claims 7-9) It is noted that In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (C.C.P.A. 1980) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed.  In such a situation In re Best, 562 F.2d at 1254-55, 195 USPQ at 433). In the instant case CA '388 discloses the compound having the same chemical structure as instantly claimed, and based on the correlation between chemical structure and chemical properties there is reason to believe said compound necessarily and inherently includes functions that are newly recited.

Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaino et al. (Carbohydrate Research, 1998, 305, p27-31, provided by Applicant in IDS mailed 12 Feb 2019).
Vaino et al. discloses the compound 3 
    PNG
    media_image2.png
    200
    275
    media_image2.png
    Greyscale
, 1,4-di-O-benzyl-2,3-bis-O-( 2,3,6,2',3', 4',6'-hepta-O-acetyl-β-lactosyl)-D-threitol, (page 28, scheme 1; page 29, right column, paragraph 2) corresponding to instant Formula 1 where X1 and X2 are each an O-linked disaccharide of hepta-O-acetyl-β-lactosyl, each of R1 and R2 are an unsubstituted C6 aryl group, and having the stereochemistry of D-threitol, meeting limitations of instant claims 1-2 and 5. 
Vaino et al. is silent as to the characterization of the properties of said compound, specifically identifying that the compound is an amphiphilic molecule capable of use for extracting, solubilizing, stabilizing, crystallizing or analyzing a membrane protein, or the critical micelle concentration of said compound. (instant In re Best, 562 F.2d 1252, 195 USPQ 430 (C.C.P.A. 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (C.C.P.A. 1980) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly recited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess the characteristic relied on" (In re Best, 562 F.2d at 1254-55, 195 USPQ at 433). In the instant case Vaino et al. discloses the compound having the same chemical structure as instantly claimed, and based on the correlation between chemical structure and chemical properties there is reason to believe said compound necessarily and inherently includes functions that are newly recited.

	Allowable Subject Matter
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to the subject matter of amended claims 3-4 and 6 is CA '388 (Toepfer et al., CA 2144388 A1, published 12 Sep 1995, cited in PTO-892) as detailed above.
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of CA 2144388 A1 to arrive at the subject matter of instant claims 3-4 and 6. For example, CA 2144388 A1 provides guidance for . 
 
Conclusion
No claim is currently in condition for allowance.
Claims 3-4 and 6 are objected to as being dependent upon a rejected base claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.